DETAILED ACTION
This is a response to the Amendment to Application # 16/719,275 filed on July 9, 2022 in which claims 1, 2, 8, 11, 14, 16, 17, 19, a20 were amended and claims 12, 13, and 18 were cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2022 complies with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11, 14-17, 19, and 20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 17, and 20:
The prior art discloses a variety of systems and method for receiving report data, including public safety report data. Additionally, the prior art discloses determining data types using a selected machine learning model and applying the model based on a variety of supplemental information. Further, the prior art discloses that data likely to be corrected may be identified and a feedback notification is generated and sent to a user. Moreover, the prior art discloses receiving corrections to the report data. Finally, the prior art discloses determining that the data applies to all data or only specific data  and using that data to retrain the model. 
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 17, and 20 are allowable.

Claims 2-11, 14-16, and 19:
	The claims are dependent upon Claims 1or 17, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176